internal_revenue_service number release date index number ------------------- ------------------------- ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ----------------- telephone number --------------------- refer reply to cc ita plr-108462-14 date date re request for extension of time to make the election not to deduct the additional first year depreciation taxpayer --------------------------------------------- a ------------------------------------------------------------------------------------------------- state date1 date2 ------------------------- ------------ -------------------------- ------------------ dear -------------- this letter responds to a letter dated date and subsequent correspondence submitted by taxpayer requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make the election not to deduct the 100-percent additional first year depreciation under sec_168 of the internal_revenue_code for all classes of qualified_property placed_in_service in the taxable_year ended date1 facts taxpayer represents that the facts are as follows taxpayer an individual is the sole member of a and has elected to file a as a disregarded_entity for federal_income_tax purposes a is engaged in the trade_or_business of providing family dentistry services in state taxpayer files federal_income_tax returns on a calendar_year basis taxpayer timely filed its federal_income_tax return for the taxable_year ended date1 on date2 taxpayer used an outside tax_return_preparer to prepare its federal_income_tax return for the taxable_year ended date1 based on the advice of its tax_return_preparer taxpayer did not make the election not to deduct the additional first year depreciation plr-108462-14 under sec_168 for all qualifying property placed_in_service during the taxable_year ended date1 on its federal_income_tax return for the taxable_year ending on date1 taxpayer’s tax_return_preparer never discussed the election or its ramifications and failed to advise taxpayer of its available options when filing its federal_income_tax return for the taxable_year ended date1 taxpayer deducted the 100-percent additional first year depreciation under sec_168 for all classes of qualified_property placed_in_service in the taxable_year ended date1 however after filing this tax_return taxpayer realized that it did not fully consider the consequences of this election on other federal and state_income_tax provisions in effect at the time of the due_date for making the election and no relevant facts have changed since the due_date for making the election if taxpayer had been aware of the ramifications of the election and knew all available options taxpayer would have elected not to deduct the 100-percent additional first year depreciation under sec_168 for all classes of qualified_property placed_in_service in the taxable_year ended date1 ruling requested accordingly taxpayer requests an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make the election not to deduct the 100-percent additional first year depreciation under sec_168 for all classes of qualified_property placed_in_service in the taxable_year ended date1 law and analysis sec_168 provides a 100-percent additional first year depreciation deduction for the taxable_year in which qualified_property qualifying for the 100-percent additional first year depreciation is placed_in_service by a taxpayer sec_168 provides that a taxpayer may elect not to deduct the additional first year depreciation for any class of property placed_in_service during the taxable_year the term class of property is defined in sec_1_168_k_-1 of the income_tax regulations as meaning in general each class of property described in sec_168 for example 5-year_property see section dollar_figure of revproc_2011_26 2011_16_irb_664 rules similar to the rules in sec_1_168_k_-1 for qualified_property or for 30-percent additional first year depreciation deduction apply for purposes of sec_168 as currently in effect sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation for a class of property applies to all qualified_property that is in that class of property and placed_in_service in the same taxable_year see section dollar_figure of revproc_2011_26 plr-108462-14 sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation must be made by the due_date including extensions of the federal tax_return for the taxable_year in which the property is placed_in_service by the taxpayer sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation must be made in the manner prescribed on form_4562 depreciation and amortization and its instructions the instructions to form_4562 for the taxable_year ended date1 provided that the election not to deduct the additional first year depreciation is made by attaching a statement to the taxpayer’s timely filed tax_return indicating that the taxpayer is electing not to deduct the additional first year depreciation and the class of property for which the taxpayer is making the election under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusions based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly taxpayer is granted calendar days from the date of this letter to make the election not to deduct the 100-percent additional first year depreciation under sec_168 for all classes of property placed_in_service by taxpayer during the taxable_year ended date1 that qualify for the additional first year depreciation this election must be made by taxpayer filing an amended federal tax_return for that taxable_year with a statement indicating that taxpayer is electing not to deduct the additional first year depreciation for all classes of property placed_in_service by taxpayer during that taxable_year except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the facts described above under any other provisions of the code including other subsections of sec_168 specifically no opinion is expressed or implied on whether any item of depreciable_property placed_in_service by plr-108462-14 taxpayer during the taxable_year ended date1 is eligible for the additional first year depreciation deduction we are sending a copy of this letter to the sb_se official this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely karla m meola karla m meola assistant to the branch chief branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
